PER CURIAM.
Defendant’s conviction and sentence for manslaughter are affirmed on the authority of Dolan v. State, 85 So.2d 139 (Fla.1956). In reaching this decision, we have also concluded that the state’s use of the defendant’s grand jury testimony did not constitute fundamental error. Consequently, the various errors assigned to this point cannot be asserted on appeal due to the defendant’s failure to object properly at trial. See Castor v. State, 365 So.2d 701 (Fla.1978).
ANSTEAD, C.J., and HURLEY and WALDEN, JJ., concur.